Case 0:21-cv-61473-BB Document 4 Entered on FLSD Docket 07/27/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 21-cv-61473-BLOOM

 MICHAEL ELLIOT COLON,

           Plaintiff,

 v.

 BROWARD COUNTY JAIL, et al.,

           Defendants.
                                         /

                                                ORDER

           THIS CAUSE is before the Court upon Plaintiff Michael Elliot Colon’s Complaint Under

 the Civil Rights Act, 42 U.S.C. § 1983, ECF No. [1] (“Complaint”), filed against Broward County

 Jail and Wellpath (collectively, “Defendants”). Also pending before the Court is Plaintiff’s

 Application to Proceed in District Court without Prepaying Fees or Costs, ECF No. [3]

 (“Application”). For the reasons set forth below, the Complaint is dismissed without prejudice and

 the Application is denied as moot.

      I.       FACTUAL ALLEGATIONS

           Plaintiff has been confined to the Broward County Jail since November 17, 2019. ECF No

 [3] at 7. In January of 2020, he contracted MRSA at the Medical Unit of the jail. ECF No. [1] at

 2. He alleges that he has undergone two surgeries to repair the damage MRSA caused to his left

 eye, but he still suffers from pain and vision loss. Id. Plaintiff alleges that the doctor who performed

 his second surgery has filed four requests to perform a third surgery that would repair Plaintiff’s

 vision and alleviate his pain. Id. Plaintiff states that in the past month he has filed two grievances

 but has not received a response. Id. He has also spoken to “numerous nurses and two (2) doctors”
Case 0:21-cv-61473-BB Document 4 Entered on FLSD Docket 07/27/2021 Page 2 of 7

                                                                    Case No. 21-cv-61473-BLOOM


 at the Broward County Jail but “no one seems to want to help [him]!!” Id. (alteration added). As

 relief, Plaintiff seeks a third surgery to “repair the vision of [his] left eye to be done ASAP.” Id.

 (alteration added).

    II.      STANDARD OF REVIEW

          The Prison Litigation Reform Act (“PLRA”), as partially codified at 18 U.S.C.

 § 1915(e)(2)(B)(i)-(iii), requires courts to screen prisoner complaints and dismiss as frivolous

 claims that are “based on an indisputably meritless legal theory” or “whose factual contentions are

 clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992); Pullen v. Sec’y, Dep’t of Corr.,

 No. 19-11797-C, 2019 WL 5784952, at *1 (11th Cir. Sept. 4, 2019) (“[A]n action is frivolous if it

 is without arguable merit either in law or fact.”) (quoting Napier v. Preslicka, 314 F.3d 528, 531

 (11th Cir. 2002)).

          Under § 1915(e)(2)(B)(ii), a complaint may be dismissed if the court determines that the

 complaint fails to state a claim on which relief may be granted. Wright v. Miranda, 740 F. App’x

 692, 694 (11th Cir. 2018). The standard for determining whether a complaint states a claim upon

 which relief can be granted is the same whether under § 1915(e)(2)(B) or Federal Rule of Civil

 Procedure 12(b)(6). See Pullen, 2019 WL 5784952, at *1 (citing Mitchell v. Farcass, 112 F.3d

 1483, 1490 (11th Cir. 1997)).

          Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

 statement of the claim showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2).

 There is no required technical form, but “each allegation must be simple, concise, and direct.” Fed.

 R. Civ. P. 8(d)(1). The statement must “give the defendant fair notice of what the . . . claim is and

 the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation

 marks omitted).



                                                      2
Case 0:21-cv-61473-BB Document 4 Entered on FLSD Docket 07/27/2021 Page 3 of 7

                                                                        Case No. 21-cv-61473-BLOOM


           Thus, “a complaint must allege sufficient facts to state a claim that is plausible on its face.”

 Pullen, No. 19-11797-C, 2019 WL 5784952 at *1 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009)). The “factual allegations must be enough to raise a right to relief above the speculative

 level.” Bell Atl. Corp., 550 U.S. at 555 (citations omitted). Plaintiff is obligated to allege “more

 than mere labels and legal conclusions, and a formulaic recitation of the elements of a cause of

 action will not do.” Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indemnity Co., 917

 F.3d 1249, 1262 (11th Cir. 2019) (quoting Bell Atl. Corp., 550 U.S. at 555).

           Although the Court must liberally construe pro se pleadings, “pro se litigants are

 nonetheless required to conform their pleadings to procedural rules.” Hanna v. Florida, 599 F.

 App’x 362, 363 (11th Cir. 2015) (per curiam) (citation omitted). Pro se litigants “cannot simply

 point to some perceived or actual wrongdoing and then have the court fill in the facts to support

 their claim . . . judges cannot and must not ‘fill in the blanks’ for pro se litigants; they may only

 cut some ‘linguistic slack’ in what is actually pled.” Hanninen v. Fedoravitch, No. 08-23172-CIV,

 2009 WL 10668707, at *3 (S.D. Fla. Feb. 26, 2009) (citation omitted).

    III.       DISCUSSION

           “While the conditions under which a convicted inmate are held are scrutinized under the

 Eighth Amendment’s prohibition on cruel and unusual punishment, the conditions under which a

 pretrial detainee are held are reviewed under the Due Process Clause of the Fourteenth

 Amendment.” Jacoby v. Baldwin Cnty., 835 F.3d 1338, 1344 (11th Cir. 2016). Because Plaintiff

 is a pretrial detainee at the Broward County Jail, the Court analyzes his claims under the Due

 Process Clause of the Fourteenth Amendment.

           As pled, there are several deficiencies with Plaintiff’s Complaint. Liberally construing

 Plaintiff’s Complaint, he appears to raise claims of deliberate indifference to a serious medical


                                                          3
Case 0:21-cv-61473-BB Document 4 Entered on FLSD Docket 07/27/2021 Page 4 of 7

                                                                     Case No. 21-cv-61473-BLOOM


 need against the Defendants. Pretrial detainees bring claims of deliberate indifference to medical

 needs under the Due Process Clause of the Fourteenth Amendment. Gilmore v. Hodges, 738 F.3d

 266, 271 (11th Cir. 2013). “[H]owever, the minimum standard for providing medical care to a

 pretrial detainee is identical to the minimum standard required by the Eighth Amendment for a

 convicted prisoner, and thus [courts] analyze the claim under the decisional law of both

 amendments.” Id. (alteration added); see also Johnson v. City of Bessemer, 741 F. App’x 694, 699

 nn.4-5 (11th Cir. 2018) (per curiam) (stating that Eighth Amendment decisional law still applies

 to pretrial detainees’ claims of deliberate indifference to medical needs after Kingsley v.

 Hendrickson, 135 S. Ct. 2466 (2015)).

        “To show that a prison official acted with deliberate indifference to serious medical needs,

 a plaintiff must satisfy both an objective and a subjective inquiry.” Brown v. Johnson, 387 F.3d

 1344, 1351 (11th Cir. 2004) (citation omitted). “First, the plaintiff must prove an objectively

 serious medical need.” Id. (citation omitted). “Second, the plaintiff must prove that the prison

 official acted with deliberate indifference to that need.” Id. (citation omitted).

        “To establish . . . deliberate indifference to the serious medical need, the prisoner must

 prove three facts: (1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; and

 (3) by conduct that is more than mere negligence.” Id. (citation omitted). “Conduct that is more

 than mere negligence includes: (1) grossly inadequate care; (2) a decision to take an easier but less

 efficacious course of treatment; and (3) medical care that is so cursory as to amount to no treatment

 at all.” Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011) (per curiam) (citation omitted).

        Here, Plaintiff has not adequately pleaded a claim of deliberate indifference to a serious

 medical need. Plaintiff alleges that in January 2020 he contracted MRSA in his left eye while in

 the Medical Unit at Broward County Jail. ECF No. [1] at 2. To repair the damage caused by MRSA,



                                                       4
Case 0:21-cv-61473-BB Document 4 Entered on FLSD Docket 07/27/2021 Page 5 of 7

                                                                     Case No. 21-cv-61473-BLOOM


 Plaintiff states he has already had two surgeries and requires a third surgery to repair his vision

 and alleviate his pain. Id. Plaintiff states that he has filed several grievances and spoken to

 “numerous nurses and two (2) doctors” but “no one seems to want to help [him]!!] Id. at 3

 (alteration added). Plaintiff does not adequately identify any person(s) who allegedly disregarded

 his pain. Thus, Plaintiff has not alleged personal involvement of any defendant in the alleged

 constitutional deprivations. See Iqbal, 556 U.S. at 677 (under § 1983 “each Government official .

 . . is only liable for his or her own misconduct”). Likewise, Plaintiff’s allegation that “no one seems

 to want to help” is unclear and, therefore, does not support this claim. In short, Plaintiff has not

 pleaded a facially plausible claim of deliberate indifference to serious medical needs.

        Plaintiff lists the Broward County Jail as one of the Defendants. However, the

 governmental entity, Broward County, is the real party in interest. Hafer v. Melo, 502 U.S. 21, 25

 (1991) (citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978)). If Plaintiff

 intends to bring an action against a municipality he must plead and show the following: “(1) that

 his constitutional rights were violated; (2) that the municipality had a custom or policy that

 constituted deliberate indifference to that constitutional right; and (3) that the policy or custom

 caused the violation.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (emphasis added)

 (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

        A municipality may only be held liable under § 1983 “[w]hen a constitutional injury is

 caused by the execution of a government entity’s policy or custom.” Laster v. City of Tampa Police

 Dep’t, 575 F. App’x 869, 872 (11th Cir. 2014) (per curiam) (alteration added).

        A policy is a decision that is officially adopted by the municipality, or created by
        an official of such rank that he or she could be said to be acting on behalf of the
        municipality. A custom is a practice that is so settled and permanent that it takes on
        the force of law.




                                                       5
Case 0:21-cv-61473-BB Document 4 Entered on FLSD Docket 07/27/2021 Page 6 of 7

                                                                       Case No. 21-cv-61473-BLOOM


 Groover v. Israel, 684 F. App’x 782, 787 (11th Cir. 2017) (quoting Sewell v. Town of Lake

 Hamilton, 117 F.3d 488, 489 (11th Cir. 1997)). “In order for a plaintiff to demonstrate a policy or

 custom, it is generally necessary to show a persistent and wide-spread practice.” Id. (quoting

 McDowell, 392 F.3d at 1290).

          Plaintiff has not stated a plausible claim that his constitutional rights were violated, nor has

 he alleged the existence of any custom or policy that constitutes deliberate indifference to that

 constitutional right. Thus, Plaintiff’s claim against the Broward County Jail is due to be dismissed.

          Finally, Plaintiff names Wellpath as a Defendant. In appropriate cases, a corporation acting

 under color of state law may be held liable for a custom or policy that causes a constitutional

 violation. See Craig v. Floyd Cnty., 643 F.3d 1306, 1310 (11th Cir. 2011) (“‘[W]hen a private

 entity . . . contracts with a county to provide medical services to inmates, it performs a function

 traditionally within the exclusive prerogative of the state’ and ‘becomes the functional equivalent

 of the municipality’ under section 1983.” (first alteration added) (quoting Buckner v. Toro, 116

 F.3d 450, 452 (11th Cir. 1997))). However, Plaintiff has not made such allegarions. Furthermore,

 because Plaintiff has not stated a cognizable deliberate indifference claim, he cannot state a claim

 against Wellpath based on any allegation that any policy caused the alleged due process violation.

 See Rooney v. Watson, 101 F.3d 1378, 1381 (11th Cir. 1996) (“[A]n inquiry into governmental

 entity’s custom or policy is relevant only when a constitutional deprivation has occurred.”

 (alteration added)).

    IV.      CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that the Complaint, ECF No. [1], is

 DISMISSED WITHOUT PREJUDICE for failure to state a claim. The Clerk of Court is directed

 to CLOSE this case, and any pending motions are DENIED AS MOOT.



                                                         6
Case 0:21-cv-61473-BB Document 4 Entered on FLSD Docket 07/27/2021 Page 7 of 7

                                                        Case No. 21-cv-61473-BLOOM


        DONE AND ORDERED in Chambers at Miami, Florida, on July 26, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE



 Copies to:

 Counsel of Record

 Michael Elliot Colon
 #251900797
 Broward County Main Jail
 Inmate Mail/Parcels
 Post Office Box 9356
 Fort Lauderdale, FL 33310




                                             7
